                                                   75C01 -2009-CT-000020                                              Filed: 9/21/2020 2:40   PM
                                                                                                                                        Clerk
USDC IN/ND case 3:20-cv-00916-RLM-MGG          document 4 filed 09/21/20 page 1 of 6
                                Starke Circuit Court                                                                   Starke County, Indiana




STATE OF INDIANA                                     )         IN   THE STARKE COUNTY                              COURT
                                                     )   SS:
COUNTY OF STARKE                                     )         CAUSE NO.:

WENDY MEDBOURN,                                      )

                                                     )

             Plaintiff,                              )

                                                     )

             V.                                      )

                                                     )

PEKIN INSURANCE,                                     )

                                                     )

             Defendant.                              )



                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

             Comes now Plaintiff, Wendy Medbourn, by                  counsel, for her Complaint for         Damages

against Defendant Pekin Insurance, states the following:


             1.          At   all   relevant times, Plaintiff Wendy    Medbourn (“Medbourn”) was a resident 0f

308 Main          St.,   North Judson, Indiana (“House”), which          is   located in Starke County, Indiana.


             2.          At   all   relevant times, Defendant Pekin Insurance (“Pekin”)            was an   Illinois citizen



with   its   principal place of business in Pekin, Illinois that              was licensed   to   and did conduct

insurance business in Indiana.


             3.          In July 2017,       Medbourn had a homeowner’s insurance            policy issued by Pekin


(“Policy”) for the House.


             4.          Venue      is   appropriate under Trial Rule 75(A) because the Policy          was issued   to


cover risks in Starke County, Indiana.


             5.          In July 2017, the      House sustained roof damage from a           hail storm.


             6.          After the storm,      Medbourn submitted a property damage claim under the Policy                 t0


Pekin.
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 4 filed 09/21/20 page 2 of 6


           7.     There was a subsequent dispute between Medbourn and Pekin regarding the


extent 0f the roof damage and the cost t0 repair          it.




           8.     Pekin only paid Medbourn $952.90, which was insufﬁcient to cover the actual


cash value 0f repairs t0 the roof damage.


           9.     Medbourn    retained a contractor to provide an estimate for the cost of the roof


repairs,   and submitted   this estimate to Pekin.


           10.    Medbourn never received        a response from Pekin regarding this estimate.


           11.    On 0r about October     16,   2019, Medbourn, by counsel, requested Pekin t0 send her


a complete copy 0f her homeowner’s policy, as well as any estimates and payments from Pekin


in regards t0    Medbourn’s roof damage. This           letter also   inquired whether Pekin   would agree   to


extend the deadline t0 complete repairs and seek recoverable depreciation by sixty (60) days.


           12.    Pekin never responded t0 the October           16,     2019   letter.



           13.    On or about April 23,    2020, Medbourn, by counsel, again requested Pekin t0 send


her a complete copy 0f her homeowner’s policy, as well as any estimates and payments from


Pekin in regards t0 Medbourn’s roof damage. This                letter   again inquired whether Pekin would


agree to extend the deadline to complete repairs and seek recoverable depreciation by sixty (60)


days. This letter also informed Pekin that        its   failure to   respond to the October 16, 2019   letter



was a breach 0f Pekin’s     contractual duties under the insurance policy issued t0            Medbourn.

           14.    Pekin never responded t0 the April 23, 2020              letter.



           15.    On or about June   10, 2020,     Medbourn, by counsel, again requested Pekin          to send


her a complete copy 0f her homeowner’s policy, as well as any estimates and payments from


Pekin in regards t0 Medbourn’s roof damage. This                letter   again inquired Whether Pekin would


agree t0 extend the deadline to complete repairs and seek recoverable depreciation by sixty (60)




                                                           2
                                  Z:\Medbourn, Wendy\Roof Case\Complaint 01 1rb.docx
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 4 filed 09/21/20 page 3 of 6


days. This letter also informed Pekin that               its   failure to    respond to the October 16, 2019            letter   and

the April 23,   2020       letter constituted     a breach 0f Pekin’s contractual duties under the insurance


policy issued to Medbourn.


        16.       Pekin never responded to the June                   10,   2020   letter.



                                    COUNT I — BREACH OF CONTRACT
        17.       Plaintiff Medbourn incorporates paragraphs                       1   through 16 inclusive as     if fully set



forth herein.


        18.       Pekin owed Medbourn an obligation under the Policy t0 make adequate and


sufﬁcient payments 0n her property                damage       claim.


        19.       Pekin breached          its   obligation under the Policy            by    failing t0   pay Medbourn an

adequate actual cash value amount for her property damage claim, Which precluded her from


affording further repairs.


        20.       Medbourn has been damaged                    as a result 0f Pekin’s breach of its contractual


obligations,    and   is   entitled to   an amount that will pay for the replacement of all damaged aspects


0f the roof, including ensuring a color match of the shingles.


        21.       Pekin’s failure t0 provide a complete copy 0f the Policy upon request                            is   an


estoppel and waiver of all defenses under the Policy.


        22.       Medbourn        is   unable t0 attach a copy 0f the Policy pursuant to Rule 9.2 0f the


Indiana Rules of Trial Procedure because 0f Pekin’s refusal t0 provide a copy 0f the Policy.


        WHEREFORE,              Plaintiff Wendy        Medbourn, by counsel, prays                 for judgment against


Defendant Pekin Insurance in an amount that will                      fully, fairly,    and adequately compensate her

for all costs, losses, expenses,          and damages recoverable under Indiana law, for her                     costs, for


prejudgment     interest,     and for    all   other just and proper        relief.




                                                                  3
                                         Z:\Medbourn, Wendy\Roof Case\Complaint 01 1rb.docx
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 4 filed 09/21/20 page 4 of 6


                                                                 TAYLOR DeVORE & PADGETT, P.C.


                                                                /s/David L. Taylor
                                                                David L. Taylor
                                                                Attorney No.: 11338-49


                                                                /s/Jerrv M. Padgett
                                                                 Jerry   M. Padgett
                                                                 Attorney No.: 27282-49


TAYLOR DeVORE & PADGETT, P.C.
Keystone Ofﬁce Park
3003 East 98th Street
Suite 201
Carmel, IN 46280
Phone: (3 17) 228-9910
Fax: (317) 228-9972
dtavlor@tavlorlitigation.com
ipadgettGI)tavlorlitigation.corn
Attorneysfor Plaintiff
Wendy Medbourn
                                         COUNT II — BAD FAITH
        23.      Plaintiff Medbourn incorporates paragraphs               1   through 22 inclusive as         if fully set


forth herein.


        24.      Pekin owed Medbourn a duty to deal With her in good                    faith   and   fair   dealing with


respect t0 the discharge of its contractual obligations t0            Medbourn, which included the obligation

to refrain   from making an unfounded refusal          to   pay policy proceeds,        to refrain    from causing an

unfounded delay    in   making payment, and/or         t0 refrain    from exercising any unfair advantage              to


pressure   Medbourn     into a settlement   of her property damage claim.


        25.      Pekin willfully breached       its   duty t0 deal with Medbourn in good faith through                  its



unfounded refusal    to   pay adequate policy proceeds          to   Medbourn,    its   unfounded delay        in   making

sufﬁcient payment t0 Medbourn, and/or           its   exercise 0f an unfair advantage over             Medbourn t0

pressure her into a settlement of her property          damage claim by accepting           a lessor amount.




                                                            4
                                   Z:\Medboum, Wendy\Roof Case\Complaint 011rb.docx
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 4 filed 09/21/20 page 5 of 6


        26.        Pekin also willfully breached       its   duty t0 deal With Medbourn in good faith


through   its   unfounded refusal   t0 provide a    copy 0f the Policy         t0   Medbourn       after requesting      it




multiple times.


        27.        Pekin’s actions also violated Indiana’s Unfair Claims Settlement Practice Act by:


                   a.      Failing t0 acknowledge and act reasonably promptly                       upon Medbourn’s

                           request for a copy of the Policy;


                   b.     Not attempting      in   good   faith to effectuate        prompt,     fair,   and equitable

                           settlement 0f Medbourn’s property                damage claim;

                   c.      Compelling Medbourn            to institute litigation to recover             amounts due under

                           the Policy   by   offering substantially less than the             amounts ultimately

                           recovered in this    litigation;      and/or


                   d.      Refusing t0 pay Medbourn a sufﬁcient amount without conducting a


                           reasonable investigation based upon               all   available information.


        28.        Medbourn has been damaged           as a result 0f Pekin’s          bad    faith.



        WHEREFORE,          Plaintiff Wendy        Medbourn, by counsel prays                for judgment against


Defendant Pekin Insurance in an amount that Will                 fully, fairly,    and adequately compensate her

for all costs, losses, expenses,    and damages recoverable under Indiana law, for her                        costs, for


prejudgment      interest, for punitive   damages, and for         all   other just and proper relief.


                                                                   TAYLOR DeVORE & PADGETT, P.C.


                                                                   /S/ David L.      Taylor
                                                                   David     L. Taylor
                                                                   Attorney No.:         1   1338-49


                                                                   /s/ Jerry   M Padgett
                                                                   Jerry    M. Padgett
                                                                   Attorney No.: 27282-49



                                                             5
                                    Z:\Medbourn, Wendy\Roof Case\Complaint 01 1rb.docx
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 4 filed 09/21/20 page 6 of 6


TAYLOR DeVORE & PADGETT, P.C.
Keystone Ofﬁce Park
3003 East 98th Street
Suite 201
Carmel, IN 46280
Phone: (317) 228-9910
Fax: (3 17) 228—9972
dtaylor@tavlorlitigation.com
ipadgettGDtavlorlitigation.com
Attorneysfor Plaintiﬂf
Wendy Medboum

                                   DEMAND FOR JURY TRIAL
       Plaintiff Wendy   Medbourn, by counsel, moves             that this matter   be   tried to a jury.




                                                             TAYLOR DeVORE & PADGETT, P.C.


                                                             /s/David L. Taylor
                                                             David L. Taylor
                                                             Attorney No.: 1 1338-49



                                                             /s/Jerrv    M Padgett
                                                             Jerry   M. Padgett
                                                             Attorney No.: 27282-49



TAYLOR DeVORE & PADGETT, P.C.
Keystone Ofﬁce Park
3003 East 98th Street, Suite 201
Carmel, IN 46280
Phone: (317) 228-9910
Fax: (317) 228—9972
dtavl0r@tavl0rlitigation.com
ipadgettﬁ)tavlorlitigation.com
Attorneysfor Plaintiff
Wendy Medbourn




                                 Z:\Medboum, Wendy\Roof Case\Complaint 011rb.docx
